Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Alexander Matthews appeals the district court’s order dismissing with prejudice Defendants Hanley, Frandsen, and Patricco, for failure to state a claim pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971), and dismissing without prejudice his claims under the Federal Tort Claims Act as dupli-cative. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Matthews v. Pauze, No. 1:13-CV-01020-LO-TGB (E.D.Va. Jan. 22, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.